Citation Nr: 0112309	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-17 636	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a higher rating for labyrinthitis, 
currently rated as 10 percent disabling.

2.  Entitlement to a higher rating for status post traumatic 
degenerative joint changes of the right elbow (major), 
currently rated as 10 percent disabling.

3.  Entitlement to a higher rating for lumbosacral strain, 
currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
February 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 RO decision, which granted the 
veteran's claims of service connection for labyrinthitis, 
lumbosacral strain and status post traumatic degenerative 
changes of the right elbow (major).  The RO assigned a 10 
percent rating for each disability however, the veteran 
currently appeals to the Board for a higher rating for each 
of his disabilities.  Because there has been no clearly 
specified disability rating, VA is required to consider 
entitlement to all available ratings for that disability.  AB 
v. Brown, 6 Vet.App. 35,39 (1993).  Accordingly, this issue 
remains in appellate status.


REMAND

Each of the veteran's service connected disabilities is 
currently rated as 10 percent disabling; however, he contends 
that each assigned rating does not adequately reflect the 
severity of his condition.  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has noted that rating decisions must 
be based on medical findings that relate to the applicable 
criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  The 
Court has held that the Board, in turn, may consider only 
independent medical evidence to support Board findings.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In the 
veteran's case, the most recent examination of record 
includes a February 2000 VA compensation examination.  A 
close review of this examination indicates that the medical 
findings pertaining to the veteran's ears (labyrinthitis) and 
his joints (spine and elbow), while adequate for purposes of 
establishing service connection, do not adequately address 
the proper criteria for all of the available ratings for 
those disabilities.

In addition, VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, the veteran 
has alleged persistent complaints of pain in reference to 
both his right elbow and spine.  The RO also rated his 
disabilities in part, on the basis of limitation of motion.  
The Court has held that when functional loss due to pain is 
alleged, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  Deluca v. Brown, 8 Vet. App. 202 (1995).  It is 
noted that the veteran's compensation examination resulted in 
a partial description of the disability of the spine and 
elbow, as well as a listing of degrees of range motion; 
however, the examination did not include the specific 
findings required under the above-referenced regulations and 
Deluca.  Therefore a new examination is warranted for 
purposes of supplying specific findings regarding weakened 
movement and excess fatigability, as well as an opinion as to 
whether there is significant limitation of functional ability 
during flare-ups, or on repeated use over a period of time.  
Deluca v. Brown, 8 Vet. App. 202, 206 (1995).

Because the ratings under consideration are the initial 
ratings following the grant of service connection, the RO 
must consider whether staged ratings are warranted.  
Fenderson v. West, 12 Vet.App. 119 (1999).  

In addition to the reasons for remand noted above, it is 
noted that, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

The law requires full compliance with all orders in this 
remand Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO must attempt to obtain and associate 
with the claims folder all relevant private and VA 
treatment records that have not already been made 
part of the claims folder.  If any such records are 
unavailable, the reasons for the unavailability 
must be documented.

4.  The RO should schedule the veteran 
for a VA Ear, Nose and Throat (ENT) 
examination, in order to determine the 
severity of his service connected 
labyrinthitis.  All studies deemed 
appropriate should be performed, and all 
findings should be set forth in detail. 
Prior to the examination, the examiner 
must review the entire claims folder, a 
copy of this remand, as well as the 
applicable criteria and accompanying Note 
for Diagnostic Code 6204.  In the report 
of the examination, the examiner should 
state a medical opinion in regards to 
each of the following items:

(a.)  Are there objective findings 
supporting a diagnosis of vestibular 
disequilibrium?

(b.)  Does the veteran have dizziness and 
occasional staggering?

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should explain why it 
is not feasible to respond.

5.  The RO should also schedule the 
veteran for a VA orthopedic examination, 
in order to determine the severity of his 
service connected status post traumatic 
degenerative changes of the right elbow 
(major) and his lumbosacral strain.  All 
studies deemed appropriate should be 
performed and all findings should be set 
forth in detail.  The examiner must 
review the entire claims folder and a 
copy of this remand prior to the 
examination.  In the report of the 
examination, the examiner should state a 
medical opinion in regards to each of the 
following items:

(a.)  State in degrees any limitation of 
flexion of the veteran's right elbow?

(b.) State in degrees any limitation of 
extension of the veteran's right elbow?

(c.) Does pain significantly limit 
functional ability during flare-ups or 
when the right elbow is used repeatedly 
over a period of time (this determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups)?

(d.)  What are the veteran's ranges of 
motion for the lumbar spine?

(e.)  What are the standards for normal 
ranges of motion of the lumbar spine?

(f.)  How do the examination findings 
relate to that standard in terms of 
whether any limitation of motion is 
severe, moderate, or slight?

(g.)  Does the veteran have ankylosis of 
the lumbar spine, and if so, is such 
ankylosis favorable or unfavorable?

(h.)  Does the veteran have a lumbosacral 
strain such that there is characteristic 
pain on motion?

(i.)  Does the veteran have a lumbosacral 
strain such that there is muscle spasm on 
extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing 
position?

(j.)  Are there are other symptoms that 
affect the range of motion and function 
of the lumbar spine?

(k.)  Does the veteran have listing of 
his whole spine to the opposite side?

(l.)  Does the veteran have a positive 
Goldthwait's sign?

(m.)  Does the veteran have marked 
limitation of forward bending in the 
standing position?

(n.)  Does the veteran have loss of 
lateral motion with osteo-arthritic 
changes?

(o.)  Does the veteran have narrowing or 
irregularity of the joint spaces?

(p.)  Does the veteran have abnormal 
mobility on forced motion?

(q.)  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
movement attributable to his service 
connected strain (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

(r.)  Does pain significantly limit functional 
ability during flare-ups or when the lumbar spine 
is used repeatedly over a period of time (this 
determination should also, if feasible, be 
portrayed in terms of the degree of additional 
range of motion loss due to pain on use or during 
flare-ups)?

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should explain why it 
is not feasible to respond.

The veteran must be properly informed of 
his scheduled VA examinations, and he 
should be given notice of the 
consequences of failure to report for the 
examinations, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examinations, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examinations.

6.  After the development requested above 
has been completed, the RO should review 
the claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.

7.  The RO should readjudicate each of 
the veteran's claims for an increased 
rating taking into account the 
requirements of Fenderson v. West, 12 
Vet.App. 119 (1999), as applicable to 
initial ratings.  All appropriate laws 
and regulations should be applied.  If 
the benefits being sought by the claimant 
are not resolved to his satisfaction, he 
and his representative should be sent a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
claimant until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



